Exhibit 10.6

LM FUNDING AMERICA, INC.

2015 OMNIBUS INCENTIVE PLAN

RESTRICTED STOCK AWARD AGREEMENT

 

 

 

 

Dear                                 :

You have been granted an award of restricted shares of the common stock of LM
Funding America, Inc. (the “Company”) constituting a Restricted Stock Award
(this “Award”) under the Company’s 2015 Omnibus Incentive Plan (the “Plan”).
This Award is granted under and governed by the terms and conditions of the Plan
and this Award Agreement. Additional provisions regarding this Award and
definitions of capitalized terms used and not defined in this Award Agreement
can be found in the Plan.

 

Grant Date: _____________ ___, 20__

Number of Shares of

Restricted Stock

(“Restricted Shares”):

_____________ Vesting Schedule and/or Performance Requirements:

Your Restricted Shares will vest as follows: One-third (1/3) of your Restricted
Shares will vest on each of the first three (3) anniversaries of the Grant Date,
provided that you are continuously employed with or in the service of the
Company or its Affiliates through the applicable vesting date.

 

Upon your termination of employment with, or cessation of services to, the
Company prior to the date all of the Restricted Shares are vested, you will
forfeit the unvested Restricted Shares.

Certificate:

Until the Restricted Shares vest, the Company may, at the Administrator’s
discretion, issue one or more certificates or make appropriate book entries
representing such Restricted Shares, with an appropriate restrictive legend or
stop transfer order, and/or maintain possession of the certificate representing
the Restricted Shares (with or without a legend) and/or take any other action
that the Administrator deems necessary or advisable to enforce the limitations
under this Award Agreement and the Plan. The following is an example of a legend
that may be appropriate:

 

The sale or other transfer of the shares of Stock represented by this
certificate, whether voluntary or by operation of law, is subject to certain
restrictions set forth in a Restricted Stock Award Agreement, dated as of
            , 20    , by and between LM Funding America, Inc. and the registered
owner hereof. A copy of such Agreement may be obtained from the Secretary of LM
Funding America, Inc.    



--------------------------------------------------------------------------------

After (i) a Restricted Share vests and, if applicable, the Administrator
certifies that performance goals have been achieved; (ii) the receipt by the
Company from you of the certificate with legend representing such Restricted
Share (if such a certificate had been issued to you); and (iii) any applicable
tax requirements under this Award Agreement and the Plan are met, the Company
will deliver to you a certificate representing such Restricted Share, free of
legends pertaining to transfer restrictions that were lifted as a result of such
vesting, or instruct its transfer agent to remove analogous stop-transfer
orders, and such Restricted Share shall thereupon be free of such transfer
restrictions, although transfer restrictions imposed by law, company policy or
other regulatory standards may still apply. Notwithstanding the foregoing, the
Company will not be obligated to issue or deliver any certificates or transfer
shares through book entry unless and until the Company is advised by its counsel
that the issuance and delivery of the certificates or such transfer are in
compliance with all applicable laws, regulations of governmental authorities and
the requirements of any securities exchange upon which the Stock is traded.
Transferability of Restricted Shares: You may not transfer or assign this Award
for any reason, other than as set forth in the Plan, nor may you sell, transfer,
assign or otherwise alienate or hypothecate any of your Restricted Shares until
they are vested. In addition, by accepting this Award, you agree not to sell any
Shares acquired under this Award other than as set forth in the Plan and at a
time when applicable laws, Company policies or an agreement between the Company
and its underwriters do not prohibit a sale. The Company also may require you to
enter into a shareholder’s agreement that will include additional restrictions
on the transfer of Shares acquired under this Award that will remain effective
after such Shares have vested. Any attempted transfer or assignment not
permitted will be null and void. Voting and Dividends: Subject to the terms of
the Plan, you will have all the rights of a shareholder of the Company with
respect to voting and receipt of dividends and other distributions on the
Restricted Shares. Market Stand-Off: In connection with any underwritten public
offering by the Company of its equity securities pursuant to an effective
registration statement filed under the Securities Act of 1933, as amended, you
agree that you shall not directly or indirectly sell, make any short sale of,
loan, hypothecate, pledge, offer, grant or sell any option or other contract for
the purchase of, purchase any option or other contract for the sale of, or
otherwise dispose of or transfer or agree to engage in any of the foregoing
transactions with respect to, any Shares acquired under this Award without the
prior written consent of the Company and the Company’s underwriters. Such
restriction shall be in effect for such period of time following the date of the
final prospectus for the offering as may be determined by the Company. In no
event, however, shall such period exceed one hundred eighty (180) days.

 

2



--------------------------------------------------------------------------------

Tax Withholding:

You understand that you (and not the Company or any Affiliate) shall be
responsible for your own federal, state, local or foreign tax liability and any
other tax consequences that may arise as a result of the transactions
contemplated by this Award. You shall rely solely on the determinations of your
tax advisors or your own determinations, and not on any statements or
representations by the Company or any of its agents, with regard to all such tax
matters. You understand that you may alter the tax treatment of the Shares
subject to this Award by filing an election under Section 83(b) of the Internal
Revenue Code of 1986, as amended (the “Code”). Such election must be filed
within thirty (30) days after the date of this Award to be effective. You should
consult with your tax advisor to determine the tax consequences of acquiring the
Shares and the advantages and disadvantages of filing the Code Section 83(b)
election. You acknowledge that it is your sole responsibility, and not the
Company’s, to file a timely election under Code Section 83(b), even if you
request the Company or its representatives to make this filing on your behalf.

 

To the extent that the receipt or the vesting of the Restricted Shares, or the
payment of dividends on the Restricted Shares, results in income to you for
federal, state or local income tax purposes, you shall deliver to the Company at
the time the Company is obligated to withhold taxes in connection with such
receipt, vesting or payment, as the case may be, such amount as the Company
requires to meet its withholding obligation under applicable tax laws or
regulations. If you fail to do so, the Company has the right and authority to
deduct or withhold from other compensation payable to you an amount sufficient
to satisfy its withholding obligations or to delay delivery of the shares.

Miscellaneous:

•       This Award Agreement may be amended only by written consent signed by
both you and the Company, unless the amendment is not to your detriment or the
amendment is otherwise permitted without your consent by the Plan.

 

•       The failure of the Company to enforce any provision of this Award
Agreement at any time shall in no way constitute a waiver of such provision or
of any other provision hereof.

 

•       In the event any provision of this Award Agreement is held illegal or
invalid for any reason, such illegality or invalidity shall not affect the
legality or validity of the remaining provisions of this Award Agreement, and
this Award Agreement shall be construed and enforced as if the illegal or
invalid provision had not been included in this Award Agreement.

 

3



--------------------------------------------------------------------------------

•       As a condition to the grant of this Award, you agree (with such
agreement being binding upon your legal representatives, guardians, legatees or
beneficiaries) that this Award shall be interpreted by the Administrator and
that any interpretation by the Administrator of the terms of this Award
Agreement or the Plan, and any determination made by the Administrator pursuant
to this Award Agreement or the Plan, shall be final, binding and conclusive.

 

•       This Award may be executed in counterparts.

BY SIGNING BELOW AND ACCEPTING THIS RESTRICTED STOCK AWARD AGREEMENT, YOU AGREE
TO ALL OF THE TERMS AND CONDITIONS DESCRIBED HEREIN AND IN THE PLAN. YOU ALSO
ACKNOWLEDGE HAVING READ THIS AGREEMENT AND THE PLAN.

LM FUNDING AMERICA, INC.

 

By:

 

 

[Name of Authorized Officer] [Name of Recipient]

Date:                                              

 

4